DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 7 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the semiconductor" in line 2.  There is insufficient antecedent basis for this limitation in the claim because there is no previous mention of a semiconductor in claim 7 or claim 1. For examination purposes, “the semiconductor” is interpreted as “the semiconductor die.” Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.  US PGPub. 2008/0176358 in view of Kim et al. US PGPub. 2020/0135684. 	Regarding claim 1, Liu teaches a package structure (fig. 4F), comprising: a plurality of stacked die units (31 and 32, fig. 4F) [0042] stacked on top of one another, wherein each of the plurality of stacked die units (31 and 32) comprises:  	a first semiconductor die (311, fig. 4F) [0042] having a plurality of first bonding pads (311a, fig. 4F) [0042];  	a first bonding chip (312, fig. 4F) [0042] stacked on the first semiconductor die (311) and having a plurality of first bonding structures (312a, fig. 4f) [0042], and an insulating encapsulant (36, fig. 4F) [0039] encapsulating the plurality of stacked die units. (31 and 32) (Liu et al., fig. 4F). 	However, Liu fails to teach wherein the plurality of first bonding structures (312a) is bonded to the plurality of first bonding pads (311a) through hybrid bonding. 	However, Kim teaches a package structure (1000, fig. 1) [0043] comprising a die unit comprising: a first semiconductor die (120, fig. 1) [0023] having a plurality of first bonding pads (126P, fig. 1) [0030];  	a first bonding chip (220a/221a, fig. 1) [0023] and [0032] stacked on the first semiconductor die (120) and having a plurality of first bonding structures (226P, fig. 1) [0038], wherein the plurality of first bonding structures (226P) is bonded to the plurality of first bonding pads (126P) through hybrid bonding [0041] and [0043] (Kim et al., fig. 1, [0041 and 0043]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the bonding of the chips in the stacked die unit of Liu with the hybrid bonding taught by Kim because hybrid binding is well known in the art and such substitution is art recognized equivalence for the same purpose (die bonding) to obtain predictable results such as significantly reduced bonding thickness (Kim et al., [0043]) as well as a possibility of eliminating extra wires (see MPEP 2144.06). 	Regarding claim 2, Liu in view of Kim teaches the package structure according to claim 1, further comprising a substrate (30, fig. 4F) [0031], wherein the plurality of stacked die units (31 and 32) is attached to the semiconductor substrate (30) through an adhesive layer (adhesive not shown, [0031]) (Liu et al., fig. 4F).  	But Liu does not disclose that the substrate (30) is a semiconductor substrate.   	However, Kim teaches a semiconductor substrate (301, fig. 1) [0024] for attaching the stacked dies (120+220a) (Kim et al., fig. 1). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material of the substrate of Liu for the semiconductor material of the substrate of Kim because semiconductor substrates are well-known in the art and such process/material is art recognized suitability for the intended purpose of forming multilayer structured substrates with wiring patterns therein (Kim et al., [0024]) (see MPEP 2144.07).
 	Regarding claim 3, Liu in view of Kim teaches the package structure according to claim 1, further comprising a redistribution layer (land grid of the substrate 30 being a land grid array substrate, [0031]) wherein the plurality of stacked die units (31 and 32) is attached to the redistribution layer (30) through an adhesive layer (adhesive not shown, [0031]) (Liu et al., fig. 4F).  	Regarding claim 4, Liu in view of Kim teaches the package structure according to claim 1, further comprising a plurality of conductive wires (341 and 342, fig. 4F) [0045] electrically connected to at least one of the first bonding pads (311a and 323a, fig. 4F) in each of the plurality of stacked die units (31 and 32), wherein the insulating encapsulant (36) further encapsulates the conductive wires (341+342) (Liu et al., fig. 4F).  	Regarding claim 5, Liu in view of Kim teaches the package structure according to claim 1, further comprising a second bonding chip (220a/222a, fig. 1) [0032] stacked on the first semiconductor die (120) adjacent to the first bonding chip (220a/221a) and having a plurality of second bonding structures (226P, fig. 1) [0038], wherein the plurality of second bonding structures (226P) is bonded to the plurality of first bonding pads (126P) through hybrid bonding [0041] and [0043] (Kim et al., fig. 1, [0041 and 0043]). 	Regarding claim 6, Liu in view of Kim teaches the package structure according to claim 1, wherein at least one of the stacked die units (32) further comprises a second semiconductor die (323, fig. 1) [0043] having a plurality of second bonding pads (323a, fig. 4F) [0043], wherein the first semiconductor die (311) is attached to the second semiconductor die (323) through an adhesive layer (352, fig. 4F) [0046] (Liu et al., fig. 4F, [0046]).  	Regarding claim 7, Liu in view of Kim teaches the package structure according to claim 1, wherein sidewalls of the first semiconductor die (311) in one of the stacked die units (31) is aligned (aligned in a vertical/stacking direction, fig. 4F) with sidewalls of the first semiconductor die (323, fig. 4F) [0042] in another one of the stacked die units (32) (Liu et al., fig. 4F).  	Regarding claim 8, Liu teaches a stacking structure (fig. 4F), comprising:  	a first stacked die unit (31, fig. 4F) [0042], the first stacked die unit (31) comprises:  	a first base semiconductor die (311, fig. 4F) [0042]  having bonding pads (311a, fig. 4F) [0042];  	a first controller chip (312, fig. 4F) [0042] having bonding structures (312a, fig. 4F) [0042], wherein the first controller chip (312) is stacked on the first base semiconductor die (311);  	a second stacked die unit (32, fig. 4F) [0042] stacked on the first stacked die unit (31), wherein the second stacked die unit (32) comprises:  	a second base semiconductor die (323, fig. 4F) [0043] having bonding pads (323a, fig. 4F) [0043];  	a second controller chip (324, fig. 4F) [0044] having bonding structures (324a, fig. 4F) [0044], wherein the second controller chip (324) is stacked on the second base semiconductor die (323), and  	wherein the second base semiconductor die (323) of the second stacked die unit (32) is attached to the first controller chip (312) of the first stacked die unit (31), and being spaced apart (see examiner’s fig. 1) from the first base semiconductor die (311) by a first distance (D, see examiner’s fig. 1) (Liu et al., fig. 4F). 
    PNG
    media_image1.png
    927
    1816
    media_image1.png
    Greyscale
                                              Examiner’s Fig. 1 	But Liu fails to teach wherein the first controller chip (312) is stacked on the first base semiconductor die (311) in a way that the bonding pads of the first base semiconductor die faces the bonding structures of the first controller chip so that they are physically bonded with one another; and wherein the second controller chip (324) is stacked on the second base semiconductor die (323) in a way that the bonding pads of the second base semiconductor die faces the bonding structures of the second controller chip so that they are physically bonded with one another. 	However, Kim teaches Kim teaches a package structure (1000, fig. 1) [0043] comprising a die unit comprising: base semiconductor die (120, fig. 1) [0023] having bonding pads (126P, fig. 1) [0030]; a controller chip (220a/221a, fig. 1) [0023] and [0032] stacked on the base semiconductor die (120) and having a bonding structures (226P, fig. 1) [0038], wherein the controller chip (220a/221a) is stacked on the base semiconductor die (120) in a way that the bonding pads (126P) of the base semiconductor die (120) faces the bonding structures (226P) of the controller chip (220a/221a) so that they are physically bonded (hybrid bonding [0041] and [0043]) with one another (Kim et al., fig. 1, [0041 and 0043]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the bonding of the chips in the first and second stacked die unit of Liu with the hybrid bonding in the stacked die taught by Kim because hybrid binding is well known in the art and such substitution is art recognized equivalence for the same purpose (die bonding) to obtain predictable results such as significantly reduced bonding thickness (Kim et al., [0043]) as well as a possibility of eliminating extra wires (see MPEP 2144.06). 	Regarding claim 9, Liu in view of Kim teaches the stacking structure according to claim 8, wherein the second base semiconductor die (323) of the second stacked die unit (32) is attached to the first controller chip (312) of the first stacked die unit (31) through an adhesive layer (352, fig. 4F) [0046] (Liu et al., fig, 4F, [0046]).  	Regarding claim 10, Liu in view of Kim teaches the stacking structure according to claim 9, wherein the first distance (D) is equal to a sum of a thickness of the first controller chip (312) and a thickness of the adhesive layer (352) (see examiner’s fig. 1).  	Regarding claim 11, Liu in view of Kim teaches the stacking structure according to claim 8, wherein the first stacked die unit (first stacked die 31 of Liu having the bonding structure of 1000, fig. 1 of Kim) further comprises first auxiliary bonding chips (220a/222a, fig. 1) [0032] stacked on the first base semiconductor die (120) adjacent to the first controller chip (220a/221a), and the first auxiliary bonding chips (220a/222a) have bonding structures (226P, fig. 1) [0038] that are hybrid bonded [0041/0043] to the bonding pads (126P) of the first base semiconductor die (120); and the second stacked die unit (second stacked die 32 of Liu having the bonding structure of 1000, fig. 1 of Kim) further comprises second auxiliary bonding chips (220a/222a, fig. 1) [0032] stacked on the second base semiconductor die (120) adjacent to the second controller chip (220a/221a), and the second auxiliary bonding chips (220a/222a) have bonding structures (226P, fig. 1) [0038] that are hybrid bonded [0041/0043] to the bonding pads (126P) of the second base semiconductor die (120) (Liu et al., fig. 4F in view of Kim et al., fig. 1).  	Regarding claim 12, Liu in view of Kim teaches the stacking structure according to claim 8, further comprising an insulating encapsulant (36, fig. 4F) [0039] encapsulating the first stacked die unit (31) and the second stacked die unit (32), wherein the insulating encapsulant (36) fills up a space (D, see examiner’s fig. 1) between the first base semiconductor die (311) and the second base semiconductor die (323) defined by the first distance (D, see examiner’s fig. 1).  	
 	Claims 13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US PGPub. 2020/0135684 in view of Liu et al.  US PGPub. 2008/0176358. 	Regarding claim 13, Kim teaches a method (fig. 11A-11F) of fabricating a package structure (fig. 11F), comprising:  	forming a plurality of stacked die units (fig. 11E) by the following steps:  	providing a semiconductor wafer (body portion 121, wafer level) [0078] having a plurality of first semiconductor dies (120, fig. 11A, 11E) [0078], wherein each of the plurality of first semiconductor dies (120) has a plurality of first bonding pads (126P, fig. 11A, 11E) [0030];  	stacking a plurality of first bonding chips (220a/221a, fig. 11B) [0023] on the semiconductor wafer (121), wherein each of the plurality of first bonding chips (220a/221a) has a plurality of first bonding structures (226P, fig. 11B) [0038], wherein the plurality of first bonding structures (226P) is bonded to the plurality of first bonding pads (126P) through hybrid bonding [0084];  	dicing (sawed, [0088]/singulation [0090]) the semiconductor wafer (121) to form the plurality of stacked dies units (fig. 11D-11E) each comprising one of the first bonding chip (220a/221a) stacked over one of the first semiconductor die (120) in a build-up direction (vertical direction); and 
 forming an insulating encapsulant (340, fig. 11F) [0094] encapsulating the stacked die unit (220a+120) (Kim et al, fig. 11A-11F) 	But Kim fails to teach stacking the plurality of stacked dies units (fig. 11E) on top of one another in the build-up direction; and forming an insulating encapsulant (340) encapsulating the plurality of stacked die units (220a+120).  	However, Liu teaches a method (fig. 4A-4F) of fabricating a package structure (fig. 4F) comprising stacking the plurality of stacked dies units (31 and 32, fig. 4B-4F) [0042 and 0044] on top of one another in the build-up direction (vertical direction); and forming an insulating encapsulant (36, fig. 4F) [0039] encapsulating the plurality of stacked die units (31+32) (Liu et al., fig. 4A-4F). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim with that of Liu by stacking the die units of Kim as taught by Liu because it is well-known in the art and such stacking process is art recognized suitability for the intended purpose of assemble two or more semiconductor chips in a single package, so as to reduce the overall size of the circuit structure in an electronic product, and to improve electrical functionality. In other words, with the capability to assemble two or more chips in a single semiconductor package, the multichip structures effectively increase the system operational speed. Moreover, multichip structures can reduce the connection length between each chip so as to reduce the signal delay and to save time (Liu et al., [0004]) (see MPEP 2144.07). 	Regarding claim 16, Kim in view of Liu teaches the method of fabricating the package structure according to claim 13, further comprises: providing a semiconductor substrate (30 of Liu, fig. 4A, [0031], using semiconductor material of substrate 301 of Liu, fig. 1, [0024]) prior to forming the plurality of stacked die units (31 and 32 from on 301, fig. 4A-4C); and stacking the plurality of stacked die units (31 and 32) on the semiconductor substrate (301) using adhesive layers (352, fig. 4C) [0039]).  	Regarding claim 18, Kim in view of Liu teaches the method of fabricating the package structure according to claim 13, further comprises stacking a plurality of second bonding chips (220a/222a, fig. 11B) [0032] on the semiconductor wafer (121) adjacent to the plurality of first bonding chips (220a/221a), wherein each of the plurality of second bonding chips (220a/222a) has a plurality of second bonding structures (226P, fig. 11B) [0038], and the plurality of second bonding structures (226P) is connected to the plurality of first bonding pads (126P) through hybrid bonding [0084], and the semiconductor wafer (121) is diced (sawed, [0088]/singulation [0090]) so as to form the plurality of stacked dies units (fig. 11F) each comprising one of the first bonding chip (220a/221a) and one of the second bonding chip (220a/222a) stacked over one of the first semiconductor die (120) in the build-up direction (vertical direction) (Kim et al., fig. 11F). 	Regarding claim 19, Kim in view of Liu teaches the method of fabricating the package structure according to claim 13, further comprises attaching a second semiconductor die (323, fig. 4C) [0034] having a plurality of second bonding pads (323a, fig. 4D) [0034] to at least one of the plurality of first semiconductor dies (311) using an adhesive layer (352, fig. 4D) [0046] (Liu et al., fig.4A-4F)  	Regarding claim 20, Kim in view of Liu teaches the method of fabricating the package structure according to claim 13, further comprises: providing a plurality of conductive wires (341 and 342, fig. 4F) [0032 and 0035] electrically connected to at least one of the first bonding pads (311a and 323a, fig. 4F) in each of the plurality of stacked die units (31 and 32); and forming the insulating encapsulant (36, fig. 4F) [0039] after providing the plurality of conductive wires (341 and 342, fig. 4E) (Liu et al., fig. 4A-4F).
  	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US PGPub. 2020/0135684 and Liu et al.  US PGPub. 2008/0176358 as applied to claim 13 above, and further in view of Kang et al. US PGPub. 2015/0279825. 	Regarding claim 14, Kim in view of Liu does not teach the method of fabricating the package structure according to claim 13, further comprises performing a first thinning step to reduce a thickness of the plurality of first bonding chips (220a/221a).  	However, Kang teaches a method of fabricating a package structure (fig. 1A-1K) comprising performing a first thinning (fig. 1C, [0028]) step to reduce a thickness of the plurality of first bonding chips (200, fig. 1C) [0028] (Kang et al., fig. 1C).
 At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the bonding chips of Liu and Kim by thinning as taught by Kang because thinning of chips is well-known in the art and such thinning process is art recognized suitability for the intended purpose reducing the stack/package height (Kang et al., [0029]) (see MPEP 2144.07).
  	Regarding claim 15, Kim in view of Liu and Kang teaches the method of fabricating the package structure according to claim 14, further comprises performing a second thinning step (fig. 1C) [0028] to reduce a thickness of the plurality of first semiconductor dies (100, fig. 1C) [0028] (Kang et al., fig. 1C, [0028-0029]).  	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US PGPub. 2020/0135684 and Liu et al.  US PGPub. 2008/0176358 as applied to claim 13 above, and further in view of Yu et al. US PGPub. 2017/0345761. 	Regarding claim 17, Kim in view of Liu does not teach the method of fabricating the package structure according to claim 13, further comprises: providing a carrier and a redistribution layer on the carrier prior to forming the plurality of stacked die units (31 and 32); stacking the plurality of stacked die units on the redistribution layer using adhesive layers; and debonding the carrier after forming the insulating encapsulant. 	However, Yu teaches a method of fabricating a package structure (fig. 9A-9I) comprises: providing a carrier (202, fig. 9B) [0074] and a redistribution layer (270, fig. 9B) [0075] on the carrier (202) prior to forming the plurality of stacked die units (fig. 9D) [0101]; stacking the plurality of stacked die units (fig. 9D) on the redistribution layer (270) using adhesive layers (161, fig. 9D) [0018]; and debonding (fig. 9H, [0083]) the carrier (202) after forming the insulating encapsulant (160, fig. 9H) (Yu et al., fig. 9A-9I). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim and Liu with that of Yu by using the die attach and debonding process of Yu because such process is well-known in the art and such process is art recognized suitability for the intended purpose of making easy transfer (easy separation, Yu et al., [0027]) of the stacked structure from on carrier to another or another substrate/PCB etc. (see MPEP 2144.07).

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892